Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 has been amended to recite “wherein the buffer control apparatus sends to the controller a create flow table request, and the controller sends the flow table message in response to the create flow table request, and wherein the create flow table request carries identifiers of a source network element and a target network element, and the flow table is created for a data flow between the source and target network element.”  Independent claims 9 and 17 recite similar limitations.  The prior art of record, either alone or in combination, does not teach these limitations.
Kunz et al. (US 2020/0351211) teaches a network element receving a flow table message from a controller, wherein the flow table message comprises buffer information of a data packet matching a flow table (“the new messages may include messages sent from the SDN controller 102 to the SDN network device 104, including a buffer creation message ("buffer_mod")” – See [0050]; “the configuration message mentioned above may be realized by the flow creation message "flow_mod" of the OpenFlow protocol, wherein a new type of action, namely a "buffer" action, may be included in the flow_mod message in order to indicate that packets that match the match fields included in the flow_mod message are to be buffered in a particular buffer” – See [0073]; network device 104 receives, from SDN controller 102, a buffer_mod message (flow table message), wherein the buffer_mod message includes buffer information of a data packet matching a flow table).  Kunz further teaches that the buffer information comprises buffer creation instruction information, buffer modification instruction information, and buffer deletion instruction information (“A buffer modify message "buffer_mod" may be used to add, update and/or delete buffers in an OpenFlow switch. The buffer_mod message may represent an implementation of the buffer creation message mentioned above and may further be used for the purpose of deleting and modifying a buffer” – See [0069]; The information in a buffer_mod message includes buffer creation, buffer update/modification and buffer deletion instructions).  Kunz does not teach that the controller sends the flow table message in response to a “create flow table request”, wherein the create flow table request carries identifiers of a source network element and a target network element, and the flow table is created for a data flow between the source and target network element.
Kozat et al. (US 2017/0272367) teaches another flow table message that includes, for example, buffer information in the form of a buffer creation instruction (“Upon receiving the create_buffer instruction 920, the CDPI agent 220 creates the programmable buffer by, for example, allocating memory to the programmable buffer, and returns a create_buffer response 925 to the network controller 295 indicating a locally unique identifier for the programmable buffer” – See [0051]).  Kozat also does not teach that the controller sends the flow table message in response to a “create flow table request”, wherein the create flow table request carries identifiers of a source network element and a target network element, and the flow table is created for a data flow between the source and target network element.
These limitations in combination with the other limitations of the independent claims are not taught in the prior art.  Accordingly, claims 1, 3-7, 9, 11-15, 17 and 19-22 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478